United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2178
                        ___________________________

                            GEICO Casualty Company

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Danzell Walker

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: December 16, 2019
                          Filed: December 23, 2019
                                [Unpublished]
                                ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

    Danzell Walker appeals from the district court’s1 order denying his motion for
summary judgment and granting GEICO Casualty Company’s (GEICO’s) cross-

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
motion for summary judgment in this diversity action filed by GEICO seeking a
declaratory judgment relating to uninsured motorist coverage under an automobile
policy. After careful de novo review of the summary judgment record and the district
court’s interpretation of Missouri law, we conclude that the district court properly
denied Walker’s motion and granted GEICO’s motion for the reasons stated in the
district court’s order. See Patel v. LM Gen. Ins. Co., 922 F.3d 875, 876-78 (8th Cir.
2019) (interpreting relevant uninsured motorist provisions under Missouri law);
Walden v. Smith, 427 S.W.3d 269, 274-85 (Mo. Ct. App. 2014) (same).

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                       ______________________________




                                         -2-